By the Court.
The supplementary complaint in a bastardy process is not the foundation of the proceedings, but only an alie*265gation of the material facts with a view to a convenient and orderly trial. Chapel v. White, 3 Cush. 537. Reed v. Haskins, ante, 198. The objections to its form in this case are groundless. It is in the name of the complainant and signed by her attorney j and it alleges that the respondent is the father of her child, and begot her with child at a time and place which it states, and sets forth all the other facts necessary to charge him.

Exceptions overruled.